Citation Nr: 1527448	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2012 and April 2015 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's April 2015, rating decision that denied a rating in excess of 30 percent for PTSD.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to a rating in excess of 30 percent for PTSD.  Because the May 2015 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDING OF FACT

In October 2014, prior to the promulgation of a Board decision, the Veteran requested that his appeal regarding the claim for an initial rating in excess of 10 percent for GERD be withdrawn.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal regarding the claim for an initial rating in excess of 10 percent for GERD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In correspondence received in October 2014, the Veteran expressed his intent to withdraw appeal regarding the claim for an initial rating in excess of 10 percent for GERD.  He expressly stated "I wish to withdraw my Appeal Claim filed with the Board of Veterans' Appeal[s] on January 30, 2014, on my gastroesophageal reflux disease.  Please withdraw this immediately."  While the Veteran's representative submitted an appellate brief in support of the Veteran's claim in March 2015, the Board finds that the intention of the Veteran's withdrawal of the issue before the Board was clear.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for GERD is dismissed.


REMAND

As discussed in the introduction, the Veteran submitted a May 2015 NOD to the RO's April 2015, rating decision that denied a rating in excess of 30 percent for PTSD.  Although this occurred somewhat recently, to date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this issue is REMANDED for the following actions:

Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of entitlement to a rating in excess of 30 percent for PTSD.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


